Citation Nr: 1519970	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  14-24 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to October 23, 2014.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision of the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA).  

During the course of the Veteran's appeal, a 100 percent schedular rating was granted for lung cancer, effective from October 23, 2014.  Since that grant does not represent a total grant of benefits sought on appeal, the claim for TDIU prior to October 23, 2014, remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue pertaining to entitlement to TDIU has been recharacterized to comport with the evidence of record.  

The Veteran testified at a Board hearing in March 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Board finds that the claims must be remanded for further development.  

The Veteran contends that his service-connected bilateral hearing loss and PTSD symptoms are more severe than the current ratings reflect.  He specifically asserted that he should be awarded at least a 70 percent rating for his PTSD symptoms.  The Veteran believes that his PTSD symptoms alone rendered him unemployable.  

With regard to the claim for a compensable initial disability rating for his service-connected bilateral hearing loss, the Veteran was last afforded a VA examination in June 2014.  However, audiological test results were invalid at that time because the examiner was unable to obtain consistent results after repeated "re-instruction."  During his March 2015 hearing, the Veteran indicated that his bilateral hearing loss had worsened since the most recent VA examination.  

Regarding the Veteran's claim for a higher initial disability rating for PTSD, he was last afforded a VA examination in June 2014.  While the June 2014 VA examiner determined that the Veteran's PTSD symptoms caused occupational and social impairment with reduced reliability and productivity, she stated that she was unable to comment on his unemployability secondary to PTSD without resorting to mere speculation because he had not worked since 2008 and was undergoing chemotherapy for throat cancer, circumstances that she identified as variables.  

During his March 2015 hearing, the Veteran indicated that his PTSD symptoms had worsened since he had started chemotherapy for diagnosed throat cancer.  He further testified that he noticed that his PTSD symptoms worsened in 2008 and eventually led to his early retirement from his job as a code enforcement officer for the city of Reno.  He had been employed with the city for 12 years.  His wife testified that she had noticed that his PTSD symptoms had worsened since his last VA examination.  

The record raises the question as to the current severity of his service-connected bilateral hearing loss and PTSD.  As such, the issues must be remanded to afford him contemporaneous VA examinations to assess the current extent and severity of his bilateral hearing loss and PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The issue of TDIU is inextricably intertwined with the Veteran's claims for increased initial disability ratings for bilateral hearing loss and PTSD.  38 C.F.R. §§ 3.340, 4.16 (2014).  Therefore, the issue may not be resolved until the bilateral hearing loss and PTSD increased rating issues are fully addressed.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

As noted above, the June 2014 VA examiner indicated that she could not opine on the vocational limitations imposed on the Veteran as a result of his PTSD symptoms without resorting to speculation.  As such, the Board finds that this matter should also be remanded to afford him an opportunity to undergo VA examinations to assess the current extent and severity of his service-connected disabilities and to obtain opinions as to whether they precluded him from securing a substantially gainful occupation prior to October 23, 2014.

Prior to the above examinations, any outstanding records of pertinent medical treatment should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any relevant VA treatment records that have not already been associated with the claim file.  

2.  Schedule a VA audiological examination by an appropriate medical professional to assess the current severity of the Veteran's bilateral hearing loss.  Provide the Veteran's claims file, to include all electronic files, to the VA examiner for review.  

All opinions expressed should be accompanied by supporting rationale.  

3.  Schedule the Veteran for a VA psychiatric examination to determine the extent and severity of his service-connected PTSD.  The entire claims file, including all electronic records, must be reviewed by the examiner.  The examiner must identify the degree of social and occupational impairment attributable to the Veteran's PTSD.  The report of examination should contain a detailed account of all manifestations of the disability found to be present.  

The examiner should also provide an opinion regarding whether the Veteran's service-connected PTSD precluded him from securing or following gainful occupation prior to October 23, 2014, to include consideration of the Veteran's testimony regarding his PTSD symptoms while working as a code enforcement officer for the city of Reno.  In proffering an opinion, the examiner should also take into consideration the Veteran's level of education, special training, and previous work experience, but not age or any impairment caused by nonservice-connected disabilities.  (The Board notes that the Veteran's cancer disabilities were not service connected prior to October 23, 2014.)

All opinions expressed should be accompanied by supporting rationale.

4.  Finally, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

